Judgment and order as to defendant Thomas affirmed, with costs. Order granting new trial as to defendant Herman affirmed, without costs. Order denying defendant’s motion on the minutes made after verdict to dismiss the complaint affirmed, without costs, on the ground that the court had no jurisdiction to grant the motion at the time it was made. All concur. (The judgment awards damages against defendant Thomas in an automobile negligence action and one order denies a motion for a new trial on the minutes as to that defendant; a second order sets aside the verdict and grants a new trial as to the defendant Herman; a third order denies motion of defendant Herman for dismissal of the complaint.) Present — Sears, P. J., Taylor, Edgcomb, Thompson and Crosby, JJ.